I N      T H E    C O U R T   O F             A P P E A L S
                                 A T    K N O X V I L L E
                                                                        FILED
                                                                       December 17, 1998

                                                                       Cecil Crowson, Jr.
                                                                        Appellate Court
                                                                              Clerk
B R O M L E Y        S A M M O N S ,
                                   )               H A M I L T O N           C H A N C E R Y
                                   )               C . A .   N o .           0 3 A 0 1 - 9 8 0 3
P. l a i n t i f f - A p p e l l a
                                   )               n t
                                   )
                                   )               H O N .   R .   V A N N                   O W E N S
v s .                              )               C H A N C E L L O R
                                   )
                                   )
F L E T C H E R   M I L L E R   a n)d               J E A N      M I L L E R ,
                                   )
                                   )
     D e f e n d a n t s - A p p e l l
                                   )               e e s I R M E D
                                                   A F F                     A N D           R E M A N D




D .     M I T C H E L L        B R Y A N T ,        C l e v e l a n d ,               f o r         A p p


A R V I N      H .     R E I N G O L D ,       C h a t t a n o o g a ,                      f o r     A p



                                O    P    I    N      I     O    N


                                                                       M c M u r r a y ,                J .


      T h ea p p e l l a n t ,           B r o am nl de h e S a p p e l l e e s ,
                                                     t y       a m m o n s ,                          F l

a n d     J e a n      M i l l e r ,      o w n       a d j o i n i n g               t r a c t s

T e n n e s sM r .
             e e .         S a m m o n s '         e a s t e r n d p r Mo ip le lr et ry s e'
                                                      l i n e  a    j o i n s       t h

w e s t ep rr no p e r t y       l i n e .          M r .       S a m m o n s               f i r s t

t h es u b j e c t         b o u n d a r y         l i n e       i n      1 9 8 3 ,            b u t

f o rf a i l u r e       t o     p r o s e c u t e . t h Ae t a sc ot mi eo n
                                          t i m e ,                                                 w a s

a n dt h e n     d i s m i s s e d         s e v e r a l          t i m e s b b e t h e e
                                                                      h   a r y
                                                                              d   f o r

t r i a l      c o u r t       i n   N o v e m b e r            1 9 9 7 .
     M r .S a m m o n s            c o n t e n d s           t h a t         t h e       M i l l e

p r o p e a n d
          r t y        s h o r e m o v e d .
                             u l d   b                     T h e      M i l t h e y
                                                                            l e r s           h a v e
                                                                                              a s s e

a c q u i t i t l e
          r e d            t o      t h e     r e a l        p r o p e r t y            i n     d i s

m e a s u ra p p r o x i y
           i n gm a e l
                   t                    o n e - t e n t h            o f      a n       a c r e ,

p o s s e s a n d n p r e s c r i p t i o n .
            s i o                                                   A f t e r       a    b e n c h

r e s o l v e d        t h e      i s s u e s        i n     f a v o r        o f       t h e     M i



     T h e      s o l e     i s s u e         o n     a p p e a l          i s      w h e t h e r

f i n d i tn hg a t      t h e      M i l l e r s          h a d         a c q u i r e d         t i t

q u e s t i o n o u g h
          t h r                   a d v e r s e        p o s s e s s i o n fa n d mp r
                                                                 .    e W a  f i r

t h e    j u d g m e n t          o f     t h e      t r i a l           c o u r t .



        T h e     M i l l e r s          b o u g h t        t h e i r        p r o p e r t y

i n H a m i lC to ou nn t y ,        T e n n e s s e e
                                                    a t            i n a 1t 9 5 7 , e a, n dM r
                                                                    t h        t i m

C a g lo ew n e d       t h e     p r o p e r t y           w h e r e        M r .       S a m m o n

t o t h e       M i l l e r s ,          a    d i l a p i d a t e d ,                p a r t i a l

p r o p e r t y
          a n d        M r .      C a g l e ' s        p r o p e r t y              f r o m      t h e

I n 1692 ,       t h e     M i l l e r s            a p p r o a c h e d             M rd .      C a g

e x t e n d ti hn eg     o l d      f e n c e       b e t w e e n            t h e i r         t w o

f e n cb ee c a u s M i l l e r s
                    e   t h                   w a n t e d          a n     ea n c l o s e d h s p
                                                                                 p o n y   t   e

w e r e u y i n g
      b                   f o r      t h e i r        d a u g h t e r            f o r        C h r i

M i l l e M r .
          r s ,        C a g l e        a c k n o w l e d g e d             t h a t       h e     w a

n e i t hh ee r n o r       t h e       Mw h e t h e
                                         i l lr e s
                                                e r          a c t u a l
                                                              k n e w            b o u n d a r y

H o w e v e r ,        w h e n      t h e      f e n c e       w a s         e r e c t e d ,           i

                                          2
t h e w e r e
      y             e s t a b l i s h i n g             a     " l i n e       f e n c e "         c l

l i n e .



     I n 1 9 7 7 ,        M r .        S a m m o n s          m o v e d       t o      t h e      p r

Mi l l e r p r o p e r t y .
           s '                                M r .         S a m m o n s        l e er s e d
                                                                                  f oa

p u r c h a si it n g i n        M a r c h           1 9 7 9 .           A c c o r d i n g              t

d i s c u s ws ie d M r . l l e r
             t h      M i                     t h e     m a t t e r          r e g a r d i n g

b e t w et eh ne     p r o a n d t M r .
                           p e r   y ,              M i l l e r       h ae d md ii td t e d t t hk a
                                                                                         n o

w h e r te h e      b o u n d a r y           l i n e       w a s .          M r .      M i l l e r

a g r e e mw ei nt th    t h e      p r i o r         o w n e r        o f     t h e     p r o p e

D u r i h i s
        n g         t e s t i m o n y ,             M r .     S a m m o n s          a d m i t t e

t h e r w a s o m ei s d r e p a n c y "
        e   s          c                                    a b o u t        t h e      f e n c e

p u r c h a s e d        h i s      p r o p e r t y .



     N u m e r o u s n e s s e s
                w i t                            t e s t i f i e d            r e g a r d i n g

p l a c e m o f t
            e n         t e n c ef
                          h e .           A f t e r           c o n s i d e r i n g              t h e

t e s t i m o n y        o f     t h e        w i t n e s s e s ,            t h e     t r i a l

M i l l e rT h e
           s .          t r i a l        c o u r t          c o n c l u d e d          t h a t     t h

e a r l1 y9 6 0 sb o bt yh       p r o p e r t y            o w nw ea rs s c ae nr dt a ni en i to hf

a c t u l o c a t i o n
        a l                      o f     t h e a b o u n d a r y t l bi en le i, e lv le ed r
                                                  l t h o u g h     h e     M i

t h a t h e        f e n c e      w a rs i wa el so tn eg r n
                                  t h e                            p r o p e r t y         l i n e

f u r t hc eo rn c l u d e d           t h a t       " p l a c e d f a l o n g w t h e
                                                       [ t ] h e     e n c e     a s                 l

p a r t if ae ln c e     h a b e e n
                         w h d c h
                             i                i n     p l a c e       m a n y        y e a r s      p

A l t h o u g h u r o r d h i r e M r .
          a   v
              s e y         b y                             S a m m o n s       i n      1 9 7 9

f e n cw ea s      e n t i h i s y p r o p e r t y ,
                           r e l     o n                             t h e     t h a t lt h e u
                                                                               t r i a    c o

                                          3
M i l l e r s        h a v e        " r e f u s e d          t o     a c q u i e s c e               i n

h a v e e l d
      h               t h e      p r o p e r t y             a d v e r s e l y               t o     t h e

T h e r e f t h e ,c o u r t
            o r e                          c o n c l u d e d rt h a t vt h e l e a i
                                                   M i l l e   s  h a   ei t b t
                                                                           o

t o t h e         p r o p e r t y          i n      q u e s it si o c c l u s (i To on , r ei at c
                                                                   on .
                                                                     n

n e c e s st ao r yc o n f u r t h e r
                         c l u d e                   tM hi al tl e tr hs e       a l s o         h e l d

t o       M r .    S a m m o n s '          p r e d e c e s s o r                i n     t i t l e .

s u f f i c i e n t           t o     s u p p o r t          s u c h         a     f i n d i n g . )



      T h e       a p p e l l a n t             a r g u e s        t h a t        t h e          e v i d e

t h et r i a l            c o u r t ' s         f i n d i n g        t h a t           t h e       M i l l

t h e       p r o p e r t y         b y     a d v e r s e           p o s s e s s i o n               a n d

t h a t h e
      t            M i l l e r s          o f f e r e d        n o     p r o o f           t o      r e b u

i s       a p p r o x i m a t e l y              t h i r t y - s e v e n               f e e t        o n t

a s s e r t e d           t h a t     t h e y        h a d     a c q u i r e d               t i t l e

a d v e rp so es s e s s ip or ne s ac nr di p t f u r t h e r e a r g u e s
                                                 i o n .     H                                         t h

h e d i d         n o t      a c q u i r e         t h e      l a n d        u n t i l            1 9 7 9

t h eM i l l e r s            i n     1 9 8 3 ,         h e        w a s         w i t h i n          t h e
                                                                                             1
l i m i t a t i o n s
               f o r            a d v e r s e              p o s s e s s i o n                   ( T . C .

F u r t h e r h e ra s s e r t s
              m o  e ,                            to w n e r s h i p o b y
                                                    h a t  t o   s h   w                   pt rh ee s c r i

M i l l e" rw so u l d         h a v e      b e e n        r e q u i r e d             t o       p r o v e

e v i d e n c e ,           t h e i r       a d v e r s e           p o s s e s s i o n               o f

u n t ia t
        l          l e a s t        1 y 6eya ,r s t wp er ni to r
                                       9  3                                  t o        t h e        f i l

i n i t i a l        l a w s u i t . "


      1
       T h e r we o u l d b e   s o m e     m e r i t   i n  t h i s  a r g u m e n t   e x c e p
o f   t h e   M i l l e r s   a s   t o     M r .   S a m m o n ' s  p r e d e c e s s o r   i n

                                            4
     T h eM i l l e r s              a r g u e          t h a t         t i d l t o t t h e m e
                                                                            t   e     o y t h
                                                                                      b

a d v e r p o s s e s s i o n c r i i o np .r e
          s e               s   p t d
                                a n                                     T h e y        c o n t e n d

e r e c t e d         t h e     f e n c e          i n      1 9 6 2          f o r      a     p o n y       t

C h r i s t m a s .             T h e y          a s s e r t          t h a t        t i t l e        t o

s e v ey ne a r s       a f f e n w a s ee r e c t e d .
                            t e rc e h
                                    t                                            T h e y       d i s p u

c o n t e n t i o n           t h a t        t h e        e l e m e n t s            o f      a d v e r s

e s t a b l iw i t h
              s h e d           r e s p e c t             t o      h i m .             T h e y        c o n

a c q u i r e d l e
           t i t                t o     t h e            p r o p e r t y ,             t h e i r          t i

" r e m a ie f f e c t i v e
            n e d                            a g u e n p su tr c s u b s e q
                                                  a i nt          h a s e r s                o f      t h e

p r o p e r t y , " h
            w h i c                 i n c l u d e d             M r .        S a m m o n s .                M

r e j e c t .
        M r           S a m m o n s '            c o n t e n t i o n              t h a t          t h e i r

q u e s t i o n
           d i d          n o t       e x t e n d t y a y e a r s
                                       c k  w e n   b                                  b e f o r e          t

l a w s ui in t   1 9 8 3 .            T h e           M i l l e r s         m a i n t a i n          t h a

1 9 6 2o ,v e r       t w e n t y        y e a r s          b e f o r e          M r .       S a m m o n

r e g a r d i n g         t h e        b o u n d a r y .



     O u rs t a n d a r e v i e w
                      r d   o f                    u n 1 3 ( d ) o f e t h e
                                                       d e r   R u l                         T e n n e s

o f A p p e l l a t e           P r o c e d u r e ,               i s     " [ u ] n l e s s            o t h

r e v i e w
        o f       f i n d i n g s
                        o f a c t
                           f                     b y      t h e       t r i a l         c o u r t         i n

s h a lb le     d e     n o v o        u p o n          t h e     r e c o r d          o f     t h e        t

a   p r e s u m p t i o n              o f        t h e         c o r r e c t n e s s               o f

p r p o n d e c oe f
  e     r a n                 t h e     e v i d e n c e            Si es e    o at lh se or w i s e . "
                                                                                 T e n n e s s e e

F a r m e r s         M u t .       I n s .        C o .        v .      A m e r i c a n S M u t .
                                                                           . ,   8 4 0     . W . 2

9 3 3 , 3 6
      9           ( T e n n . 2 A pA .p r i n c i p l e
                          9 9   ) . p    1                                       o f        l a w     c o n

R u l e       1 3 ( d )       i s     t h a t           w h e r e        t h e       e v i d e n c e

                                             5
t h et r i a l         w h i c h
                       c o u r t       a r e     o n p d e t e r m i n i n g
                                                 d e   e n d e n t                            t h e       c

o f w i t n e s s e s            a r e      e n t i t l e d             t o    g r e a t           w e i

t r i aj lu d g e        h a d     t h e       o p p o r t u n i t y              t o     o b s e r v

o f t h e      w i t n e s s e s          w h G a l b r e a t h f v . 1 H1 a. r r i s 2 d
                                               i l e  t e s t i , y 8 n g
                                                                     i         S . W .

8 8 ,9 1      ( T e n n . 9 A0 p) p . T io nw gn
                       1 9   ( c i t                      o f      A l a m o      v . ,F o r c u

2 0 5T e n n .         4 7 8 ,      4 8 3 ,          3 2 7      S . W . 2 d        4 7 ,          4 9        (

w i l n o t
      l          b e      r e v e r s e d          o n       a n w i s s u e e t h a t lh i n
                                                                   i t n c r s d i b i
                                                                         e s            i t

" u n l e t h e i s
          s r
            s                f o u n d           i n       t h e        r e c o r d           c l e a r

c o n v i n c i n g e n c e
            e v i d                       o t h e or r a t th ea sn t i tm ho en y
                                                     l                                      o f     w i

w h i cc o n t r a d i c t
       h                                 t h e         t r i a l " I d . ( c i t a t fi io nn
                                                         d i n g
                                                             s .   c o u r t ' s

o m i t t e d ) .



     S i n co eu r        S u p r e m e          C o u r t ' s
                                                       E r c k          d e c i 8 7 o T e n n .
                                                                        v . , C s i r n hi
                                                                                h u   c

5 7 5 1 1
      ,        S . W .      7 9 4        ( 1 8 8 9 ) ,          t h e     l a w       i n      T e n n

a   p u r c h a s e r            o f       l a n d         a c c i d e n t ae s a
                                                                            l l y                  o r

c o n t i g us ot ur sib pe ,l i e v
                                 n g           h e       i s       p l a c i n g            t h e        f

b o u n d aa n d
            r y ,         h o l dnsc e o s e d
                            t h e    l                        s t r i p       f o r       [ s e v e n

p o s s e s s i o n d v e r s e ,
            i s    a                               a n d        w i l l       a v a i l           a g a i

L e m m .
      v         A,d a 9m 5s 5 . W d
                           S    2         7 0 ,        7 2      ( T e n nP .e o A p p .
                                                                                 p l e s            1 9 9
                                                                                                     v .

H a g a,m a n
          3 1          T e n n .         A p p .        3 9 8 ,      4 0 3 ,          2 1 5        S . W

F u r t h e r m o r e i, s
               i t                  s u f f i c i e n tp o t h e s s i o n
                                           a tt h          s s                                    w a s

i g n o r ao nr c em i s t a k e t ar su e t ol o tc ha et i o n                  o f       t h e        b

L i b e r t o       v,.    1S8t8e eTleen n .             5 2 9 ,        5 3 3 ,       2 2 1       S . W .

1 9 4 9F o s t e r
        ) ;                 v .
                            ,      5 H i l lS . W . 2 d
                                     1 0                            5 2 0 ,        5 2 2          ( T e n

T i t li es     n o t      v e s t e d         i n      a n     a d v e r s e           h o l d e r

                                           6
a d v e r hs oe l d e r         d o e s       h a v e          a     d e f e n s e        w h e n

d i s p o s h i m s o f
            s e s                 t h e     I pd r. o H o w e v e r ,
                                                      p e r t y .               l e g a l         t i t

p r o p e r t y
          m a          b e       a c q u i r e d o b y i p r e s c r i p e n t y
                                             t i   n ,
                                                   w h   c h   i s   t w                                    y

a c t u a d v e p o s s e s s i o n
        a l     r s e                               w i t h         o r     w i t h o u t
                                                                                M o   r e        c o l o
                                                                                                 v .

B r a n,n a n 4
          3 0            S . W . 2 d          6 6 0 ,          6 6 7 - 6 8 S ( T e n n . o A p
                                                                             e e    a l s

H a l l m v . k T i,d w8 e4 l9 l S . W . 2 d A 7 8 1 .9 9 2 ) n a n d
          a r                                   p p7    ( T e    n .                            t h e       c

c i t e d      t h e r e i n .



         N u m e r o u s         w i t n e s s e s             p r o v i d e d           c o n f l i

t h e     e x i s t e n c e          a n d       p l a c e m e n t             o f      t h e     f e n

a   f e n c e       w a s       b u i l t        i n     t h e        e a r l y       1 9 6 0 s         a

h a da l r e a d y          b e e n      si en v aep rl a c e r f o r n d
                                                   l    y e a   s   a                   t h e     M i l

h e l d     t h e      p r o p e r t y           i n      q u e s t i o n            s i n c e         t h

a d m i t tdeudr i n g            h i s        t e s t i m o n y               t h a t          h e      w

d i s c r e p a n c y " d i n g n t h e l b n e
              r e g a r     o u a d y
                                  r       i                               b e f o r e     h e         p u r

p r o p e ri tn y      1 9 7 9 ,         y e t         d i d        n o t      a c t i v e l y              p

e s t a b l i s h         t h e      b o u n d a r y               u n t i l     s e v e r a l           y



        A f t e r     c o n s i d e r i n g              t h e        e v i d e n c e ,           t h e

i s s u e s
        i n         f a v o r      o f      t h e       M i l l e r s t a n d d e n t e r e
                                                              g m e n c c o r
                                                                     a          i n g l y

W e a r e       o f     t h e a o p ei n e v i d et nh c e
                                t    t h i o n                             s u p p o r t s        t h e

t h et r i a l        c o u r t .           A a f f i r m n t h e ,j u d g m e n t
                                              c c o r d i   g l y    w e                                  o

c o u r it n     a l l       r e s p e c t s .                 C o s t s        o f      t h i s        a

a p p e l l a n t ,          a n d       t h i s        c a s e       i s      r e m a n d e d           t




                                          7
                                    _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                    D o n   T .   M c M u r r a y ,   J u d g


C O N C U R :

_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H o u s t o n   M .   G o d d a r d ,   P r e s i d i n g   J u d g e


_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H e r s c h e l   P .   F r a n k s ,   J u d g e




                                8
                        I N      T H E    C O U R T   O F                A P P E A L S
                                A T    K N O X V I L L E



B R O M L E Y     S A M M O N S ,  )                  H A M I L T O N        C H A N C E R Y
                                   )                  C . A .   N o .        0 3 A 0 1 - 9 8 0 3
P. l a i n t i f f - A p p e l l a
                                   )                  n t
                                   )
                                   )                  H O N .   R .   V A N N          O W E N S
v s .                              )                  C H A N C E L L O R
                                   )
                                   )
F L E T C H E R   M I L L E R   a n)d                  J E A N     M I L L E R ,
                                   )
                                   )
     D e f e n d a n t s - A p p e l l
                                   )                  e e s I R M E D
                                                      A F F                  A N D     R E M A N D




                                  J U D G M E N T


      T h i s p p e a l
            a                  c a m e h eo an r d t o u t bo e
                                                   n      ph e             r e c o r d       f r o

C h a n c C o u r tH a om fi l t o n
          e r y                                     C o u a n d , a r g u m e n t
                                                          n t y     b r i e f s             o f    c

U p o c o n s i d e r a t i o n
      n                                     t h e r e o f ,            t h i s      C o u r t     i s

n o   r e v e r s i b l e         e r r o r            i n     t h e      t r i a l       c o u r t

      W e a f f i r m     t h e         j u d g m e n t            o f      t h e      t r i a l

C o s t s   o f     t h i s       a p p e a l            a r e     t a x e d        t o    t h e

r e m a n d e d     t o       t h e      t r i a l           c o u r t .



                                               P E R         C U R I A M